Case 7:20-mj-02653 Document 1 Filed on 12/01/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

 

United States of America )
V. )
4. Savannah IVARSON (1986/USA) , CaseNo. M-ZO- 2653-™
i ited States Distri
2. Timothy PERKINS (1973/USA) United States District Court
FILED
Defendant(s) E DEC fi 1 2020
CRIMINAL COMPLAINT David J. Bradley, Clerk
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 30, 2020 in the county of Hidalgo in the
Southern District of Texas ._ , the defendant(s) violated:
Code Section Offense Description
21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 74.34

Kilograms of Methamphetamine, a Schedule I] Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

- Mf Continued on the attached sheet.

Is/ Lori Pendergrass
Complaint authorized by: AUSA Dan Chung Complainant's signature

 

Lori Pendergrass, HSI Special Agent

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
‘and probable cause found on:

" Date: 12 /s]20 "2! J Se. laine
: LZ ~~ Judge’s signature

McAllen, Texas U.S. Magistrate Judge Juan F. Alanis

Printed name and title

Printed name and title '

 

 

 

City and state:
Case 7:20-mj-02653 Document 1 Filed on 12/01/20 in TXSD Page 2 of 2

Attachment “A”

I, Lori Pendergrass am a Special Agent of the United States Homeland Security Investigations
(HSD and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do J request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1.

On November 30, 2020, Homeland Security Investigations in McAllen, Texas, (HSI.McAllen)
received a request for investigative assistance from the U.S. Customs and Border Protection
(CBP) Office of Field Operations (OFO) at the Anzalduas Port of Entry (POE) in Mission,
Texas. CBP Officers (CBPOs) detained Savannah IVARSON (hereinafter IVARSON) and .
her 12 year-old minor son, both citizens of the United States, while attempting to enter the U.S.
with approximately 74.34 kilograms of methamphetamine concealed within aftermarket
compartments in all four (4) tires of the vehicle IVARSON was driving.

During primary inbound inspection, CBP Officers (CBPOs) obtained a negative oral
declaration for fruits, food, alcohol, tobacco, drugs, weapons and currency over $10,000.00
from IVARSON. CBPOs referred IVARSON and the vehicle to secondary inspection for an
intensive examination.

. During secondary inspection, the vehicle was X-rayed, revealing anomalies in all four (4) tires.

A K9 Narcotics Detection Dog also alerted to the tire area of the vehicle.

A physical search of the vehicle was conducted, and 24 packages were found welded into
compartments inside all four (4) tires. CBPO contractors removed the tires and field tested the
substance inside the packages which was presumptive positive for the properties and
characteristics of methamphetamine.

Homeland Security Investigations (HSI) Special Agents (SA) responded to the Anzalduas POE
to assist in the investigation. HSI SAs interviewed-[VARSON who stated she was hired by
unknown persons in Colorado to transport unknown types. and quantities of narcotics into the
United States. Furthermore, IVARSON stated that she was instructed to travel with her 12-
year-old minor son to make the trip to Mexico seem less suspicious. IVARSON stated she
was accompanied to the McAllen, Texas area by Timothy PERKINS (hereinafter PERKINS).

HSI SAs located PERKINS, who had boarded a Greyhound bus destined to Dallas, Texas
utilizing a fictitious name. HSI SAs interviewed PERKINS who, after several fictitious and
inconsistent statements, stated that he agreed to drive [VARSON to McAllen, Texas for the
specific reason of [IVARSON traveling into Mexico to:pick up an unknown quantity and type
of narcotics and drive them back to Colorado.
